                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                            BUTTE DIVISION

 CLARK CANYON HYDRO, LLC,

 Plaintiff,                                        CV-18-65-BU-BMM

 v.
                                                   ORDER
 IDAHO POWER COMPANY,

 Defendant..


       Defendant has moved for an order allowing Steven B. Andersen, Esq. and

Wade Woodard, Esq. to appear pro hac vice in this case with Brianne McClafferty,

Esq., designated as local counsel. The applications of Mr. Anderson and Mr.

Woodard appear to be in compliance with L.R. 83.1(d).

       IT IS ORDERED:

       Defendant’s motions to allow Mr. Andersen and Mr. Woodard to appear on

its behalf (Docs. 41 and 42) are GRANTED, subject to the following conditions:
      1.       Local counsel shall exercise the responsibilities required by L.R.

83.1(d)(5) and must be designated as lead counsel or as co-lead counsel;

      2.       Only one attorney appearing pro hac vice may act as co-lead counsel;

      3.       Mr. Andersen and Mr. Woodard must each do their own work. Each

must do their own writing, sign their own pleadings, motions, briefs, and, if

designated co-lead counsel, must appear and participate personally in all

proceedings before the Court;

      4.       Local counsel shall also sign all such pleadings, motions and briefs

and other documents served or filed; and

      5.       Admission is personal to Mr. Andersen and Mr. Woodard.

      IT IS FURTHER ORDERED:

      Each applicant shall file, within fifteen (15) days from the date of this Order,

an acknowledgment and acceptance of their admission under the terms set

forth above.

      DATED this 14th day of November, 2019.




                                           -2-
